Case 20-10343-LSS Doc 5783 Filed 07/27/21 Page1of4

FILED

2021 JUL 27 AM 8:55

Justice Lauri Selber Silverstein US. BE BRAT, —
BSA Bankruptcy Case DISTRICT oF ney Ab oUR
824 Market Street

6th Floor

Wilmington, DE 19801

Dear , Justice Silverstein

I have been contemplating writing this letter for 6 months now. | feel if I write it with all of the other
Boy Scouts in mind ... all of us who joined the Scouts as young men , it would give me the strength
and focus to do it.

As a boy , before I joined the Cub Scouts I saw The Boy Scouts of America as an honorable and
respectable organization . An uncle was a Scout in the 60 s and told me of the the achievement and
merit the scouts promoted , and how he enjoyed the Scouting Camping Excursions and activities and
the comradely he experienced. His friend earned the Eagle Scout Honors of Achievement . | hoped to
achieve that level in the Scouts one day. That never happened ...

Instead on a Fall day my friends and I arrived at the Boy Scouts of America's Fort Dearborn Preserve in
Park Ridge Illinois , it was a beautiful fall day . | looked forward to the adventure and activities they
promoted and promised .After we unloaded our camp gear and set up out tents I decided to walk to the
Des Plaines River's edge to enjoy the forest and sketch the beauty of the forest and river. I was there
five minutes or so and a Scout Master and two fifteen or sixteen year scouts walked down the trail
toward me and started to harass me and and demanded I join them and drink beer with them and look at
dirty magazines with them . They then restrained me and the Scoutmaster sodomized me and violated
me sexually while one of the scouts was restraining me by one arm . Later that night at the Bonfire the
same Scoutmaster told me to help him gather more wood for the fire and molested me in the dark
behind the wood piles. Then again the next day in the morning as I was sick and confused and even
terrified and angry because of the two events I decided to stay in the tent as my friends went to the
activities without me. A different Scoutmaster with glasses and a tattoo on his arm came to ask me to
join in the archery activity and said he heard I was a good scout . Then he started to fondle me in the
tent and told me to touch him and I would not , so he hit me in the right side of the neck and head and
then walked out of the tent .

1 felt like I experienced horrible and criminal sexual abuse , sodomy , betrayal , neglect and complete
disrespect for my identity, and human dignity during these three different incidences , all within less
than forty eight hours at the Boy Scouts Fort Dearborn Forest Preserve. The evil ... that as a Spiritual
Director and one of My Therapists said can kill the SOUL in those moments a sexual , emotional and
intellectual abuse .
Case 20-10343-LSS Doc 5783 Filed 07/27/21 Page 2 of 4

Reflecting on these events over the years I can see how they left me in a horrible panic , and anxiety
with a dark depression and fear that set in before we left to go home that Sunday afternoon completely
disappointed , shocked and confused . My self- esteem and sense of who I| was, truly was shattered .

From that point on | became withdrawn socially and lost the natural trust in adult men an even boys my
age. I No longer had a sense of being safe when going anywhere , especially if it was new and
unfamiliar. This made it hard and even painful to be involved in extra curricular social activities at
school or church and athletics. This sexual abuse and torment by these Scoutmasters and young Scouts
created an pattern of avoidance for me and procrastination as I believed if I got involved and let my
guard down I would be used or hurt by someone again , or found to be strange or odd . The worse part
is , I felt if | was successful in life I would be noticed and then be abused again or would be in danger
of something or someone harming me . This constant anxiety at times , throughout the day would wear
me down and it was horrible at times growing up after the sexual abuse at Fort Dearborn . I seemed to
have walked away from success and using my talents throughout my life , as a feeling of danger, severe
anxiety and possible betrayal would always overcome me. When in the social environment of the
workplace at Leo Burnett Advertising in Chicago , or in a Family Business in Arizona and even with
my own Father at his Financial and Insurance Services Agency , Then in my own small delivery
services business.

Romantically when dating and talking about Marriage with girls | dated growing up m,through some
time in College , 1 would begin a new with each opportunity and sadly feel numb or unable to be a
Husband and friend to a wife , and father to children . It sadly end in Heartbreak for both of us . I hope
still , that 1 can meet the right woman .

Over my life I have seen four different therapists over the years and a Spiritual Director , seeking
healing and continual counsel and therapy . I've been diagnosed with Major depression , Social anxiety
with psychotic features , PTSD symptoms and even suicidal thoughts . I have been seeing Doctors for
these conditions since 1984 and never knowing the source or cause until recently . In addition to all
these years of treatment and pain and suffering , I went to an emergency room in 2012 for fatigue and
anxiety and was asked to check myself into a Mental Health Clinic at Advocate Good Samaritan
Hospital in Mach of 2012 for evaluation and healing . They determined and believed that I was
suffering from severe anxiety and Bi-Polar disorder with periods of major depression . It wasn't until
2015 that they determined I had PTSD and Severe Sleep Apnia .I hope to continue to heal and be more
productive in my life , using my God given talents serve and share them with humanity .

In reading some of the Letters sent to you from other former scouts , it was shocking and sad to see the
degree of the horrible affects this abuse had on some , and the pain all of us suffered . All of the Scouts
that were used and abused , like this should not have been treated this way ! I believe most joined the
ranks believed in the integrity and values promoted by the B of A_ . Instead there was no protection and
safety for any of us . As trusting children who are growing and developing , this kind of evil is
shocking and can horribly affect a person's identity , personality , self - esteem and life .

I would hope the Boy Scouts of America will adopt a new and just view that “ No Scouts should be left
behind “ and take full responsibility for these past events of pain and suffering , and make assurance to
any new scouts and their families , that this will never happen again to anyone .

 
Case 20-10343-LSS Doc 5783 Filed 07/27/21 Page 3of4

I am truly grateful that I and others can send these letters to you . Being heard by a Justice of the Courts
is liberating and therapeutic in it self . After years of being in darkness and feeling like an outcast or
never being able to fit in or really belonging , this opportunity is bringing light and hope into my heart
and life again .

 

aq Con

 
 

eNepif eq Aew sasnsiy

 

6y) Jo Ausdoud eu si GuGeyoed sy

SE. /peqies2P ny

goOWUaS felsog

ong ites

"ahh

jajOs paplAol

BASES SO aus
PW Ao Bulpuss ui sn J

peniesal SUOMI TOP OAL EG.

“s1uaWwd)ys g(BUORBWUEIU] [EY AOU pus

al!

c

3SN IWNOILVNYSALNI ONY SLLSSAWOd ¥osd

gL0e yew ‘eee qe]

(9BL/) 2% Pos WIM
097-4 47) |
Lp2ahS sana |A WCS

asta fposdhaartvg WSJ
wiatsaarUs |
wALIBS LUA 7] om

     

SNIINO SaIddNs 33us HACHO

eWO00'SdSN LY SN LISIA

®ZDIAUAS TVLSOd
“SSIVIS GAIN

“OL

 

‘woud

x TIVW ¥

ALIWOLUd

 

L_

dl

pO-p ee bas0eeu

G6'2Z$

nony
ana At

ian
7 ‘183 Qe 2
Vd 3ov180d

25

y
d
nl

}O861

VM =

‘NOWs

POOL

SIDWABFT THLSOE
“Saami Gain

 

 

 

dAADId/WOO'SdsSn c/L 6 X2/L SL :doO

ozoz AeW 4rida vL0000L0000Sx
QUT UDIEUIA MAMET
eZ pler e0cl cee2 PELS SOS6

 

cw

ti

# @ONIMOVEL SdSN
ia/ec/Z0 ‘AW AYSANAG q3L04dx4

~ LHOIM ANV @ SL

dO1SAN3 ALVd L

"@Be1BA09 JO SUOHEYUUI] PUe AYIGQe|EAe JO} woo'sdsn‘ad//:djy ye jenuey je jeuoHeuw

“woo'sdsn‘ad//:dyy ye jenuey pew
3u} 80s SUOISN|OXe SWIED Suipuebes SJIBJOP JOY "SLUS}! UIEYOD JOAOD JOU SaOp :

‘posinbe si Wo} uolyesejDep SWO}sNd ke ‘Ajj]eUuOIyeEUJa]U! pesn

xx SOUBINSU! [EUOIPEWIOYU! fF

"suoleulsep jeuoleusezu; Auew pue d1jSewop JO} papnjou! ,bujoesy

» (Ajdde suonjouj}sei) aouesNsu! JO OSS 0} dn apnjou! syuswdiys ONSSWO}
‘9SN SIjSSWOP JO} peyloeds ayep AUaAIep po]

TIVAN ° A DIAUAS TVLSOd
eALIWOldd

 

SALVLS GALINA be

 
